Exhibit 10.4

Execution Copy

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
effective July 1, 2013 (the “Effective Date”), by and among Reis, Inc., a
Maryland corporation (“Reis”), Reis Services, LLC, a Maryland limited liability
company and a wholly-owned subsidiary of Reis (“LLC”; and, Reis and LLC,
collectively, the “Employers”), and Jonathan Garfield (the “Indemnitee”).

WHEREAS, Indemnitee currently serves as a director and the Executive Vice
President (“EVP”) of Reis and as the EVP of LLC and may, therefore, be subjected
to claims, suits or proceedings arising as a result of his service;

WHEREAS, as an inducement to Indemnitee to continue to serve in such capacities,
Employers have agreed to indemnify and to advance expenses and costs incurred by
Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Employers and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Affiliates” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more Persons, Controls or is Controlled
by or is under common Control with the Person specified.

(b) “Board of Directors” means the board of directors of Reis.

(c) “Change of Control” has the meaning set forth in the Employment Agreement.

(d) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

(e) “Corporate Status” means the status of a person who is or was a director,
manager, officer, employee or agent of either Employer or a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
Affiliate of either Employer or any other Person at the request of either
Employer, including without limitation the status of a person who is or was a
director and/or the EVP of Reis or the EVP of LLC. As a clarification and
without limiting the circumstances in which Indemnitee may be serving at the
request of either Employer, service by Indemnitee shall be deemed to be at the
request of an Employer: (i) if Indemnitee serves or served as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any Person (1) of which a majority of the voting power or equity
interest is owned directly or indirectly by either Employer or (2) the
management of which is



--------------------------------------------------------------------------------

Controlled directly or indirectly by either Employer or (ii) if, as a result of
Indemnitee’s service to either Employer or any of its Affiliates, Indemnitee is
subject to duties by, or required to perform services for, an employee benefit
plan or its participants or beneficiaries, including as a deemed fiduciary
thereof.

(f) “Disinterested Director” means a director of Reis who is not and was not a
party to the Proceeding in respect of which indemnification and/or advancement
of Expenses is sought by Indemnitee.

(g) “Effective Date” has the meaning assigned to it in the first paragraph of
this Agreement.

(h) “Employment Agreement” means the Employment Agreement, effective as of
July 1, 2013, among the Employers and Indemnitee.

(i) “Exchange Act” has the meaning ascribed to such term in Section 7(d).

(j) “Expenses” shall include all out-of-pocket attorneys’ fees and costs,
retainers, court, arbitration and mediation costs, transcript costs, fees of
experts, witness fees, bonds, costs of collecting and producing documents,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and all other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in a Proceeding. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for and other
costs relating to any bond or its equivalent.

(k) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
(5) years has been, retained to represent: (i) the Employers, Affiliates of the
Employers, or Indemnitee in any matter material to any such party, or (ii) any
other party to or participant or witness in the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Employers or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

(l) “MGCL” has the meaning ascribed to such term in Section 3.

(m) “Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, joint venture, trust, business trust,
association, joint stock company, governmental authority, unincorporated
organization, or other legal entity, and the heirs, executors, administrators,
legal representatives, successors and assigns of such Person as the context may
require.

(n) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, inquiry, investigation,
administrative hearing,

 

- 2 -



--------------------------------------------------------------------------------

claim, demand, discovery request or any other proceeding, whether brought by or
in the right of the Employers or otherwise and whether of a civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative (formal or informal) nature (including on appeal). If Indemnitee
reasonably believes that a given situation may lead to or culminate in the
institution of a Proceeding, such situation shall also be considered a
Proceeding.

(o) “Sarbanes-Oxley Act” has the meaning ascribed to such term in Section 7(d).

(p) “Section 409A” has the meaning ascribed to such term in Section 7(e).

(q) “Section 4999” has the meaning ascribed to such term in Section 7(e).

Section 2. Services by Indemnitee. This Agreement shall not impose any
independent obligation on Indemnitee or the Employers to continue Indemnitee’s
service to the Employers or any of their Affiliates. Indemnitee shall be
entitled to resign or otherwise terminate such service with immediate effect at
any time, and neither such resignation or termination nor the length of such
service shall affect the Indemnitee’s rights under this Agreement. This
Agreement shall not be deemed an employment contract, supersede any employment
agreement to which Indemnitee is a party or create any right of Indemnitee to
continued employment or appointment.

Section 3. Indemnification - General. The Employers shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent permitted by Maryland law in effect on the date hereof and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the Effective Date. The rights of
Indemnitee provided in this Section 3 shall include without limitation the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).

Section 4. Rights to Indemnification. If, by reason of his Corporate Status,
Indemnitee is, or is threatened to be, made a party to or a witness in any
Proceeding, Indemnitee shall be indemnified and held harmless against all
claims, threats, and any judgments, penalties, fines and amounts paid in
settlement and all Expenses actually incurred by him or on his behalf unless it
is established by clear and convincing evidence that (i) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (a) was
committed in bad faith or (b) was the result of active and deliberate
dishonesty, (ii) Indemnitee actually received an improper personal benefit in
money, property or services or (iii) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that his conduct was unlawful and is
convicted of a felony.

Section 5. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

(a) if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

 

- 3 -



--------------------------------------------------------------------------------

(b) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, in which case the court may order
such indemnification as the court shall deem proper.

Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, made a party to (or
otherwise becomes a participant in) any Proceeding and is successful, on the
merits or otherwise, in the defense of any Proceeding, he shall be indemnified
for all Expenses actually incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Employers shall hold harmless
and indemnify Indemnitee under this Section 6 for all Expenses actually incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter, allocated on a reasonable and proportionate basis. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

Section 7. Limitations on Indemnification. Notwithstanding any other provision
of this Agreement (other than Section 5), Indemnitee shall not be entitled to:

(a) indemnification hereunder if the Proceeding was one by or in the right of
the Employers and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Employers; it
being understood and agreed for avoidance of doubt that, notwithstanding any
limitation set forth in this Section 7 regarding the Employers’ obligation to
provide indemnification, Indemnitee shall be entitled under Section 8 to receive
advancement of Expenses hereunder with respect to any such Proceeding unless and
until Indemnitee is adjudged, in a final adjudication of the Proceeding not
subject to further appeal, to be liable;

(b) indemnification hereunder if Indemnitee is adjudged, in a final adjudication
of the Proceeding not subject to further appeal, to be liable on the basis that
personal benefit was improperly received in any Proceeding charging improper
personal benefit to Indemnitee, whether or not involving action in the
Indemnitee’s Corporate Status; it being understood and agreed for avoidance of
doubt that, notwithstanding any limitation set forth in this Section 7 regarding
the Employers’ obligation to provide indemnification, Indemnitee shall be
entitled under Section 8 to receive advancement of Expenses hereunder with
respect to any such Proceeding unless and until Indemnitee is adjudged, in a
final adjudication of the Proceeding not subject to further appeal, to be
liable;

(c) indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee, unless (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 10 of this Agreement, or (ii) either
Employer’s charter or Bylaws, a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors or an
agreement approved by the Board of Directors to which either Employer is a party
expressly provides otherwise;

 

- 4 -



--------------------------------------------------------------------------------

(d) indemnification hereunder for (i) an accounting of profits made from the
purchase or sale by Indemnitee of securities of Reis in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or (ii) any reimbursement of Reis by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of Reis, as required in each case under
the Exchange Act (including any such reimbursements that arise pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
from an accounting restatement by Reis, or the payment to Reis of profits
arising from the purchase, sale or other acquisition or transfer by Indemnitee
of securities in violation of Section 306 of the Sarbanes-Oxley Act); it being
understood and agreed for avoidance of doubt that, notwithstanding any
limitation set forth in this Section 7 regarding the Employers’ obligation to
provide indemnification, Indemnitee shall be entitled under Section 8 to receive
advancement of Expenses hereunder with respect to any related Proceeding unless
and until Indemnitee is adjudged, in a final adjudication of the Proceeding not
subject to further appeal, to be liable; or

(e) indemnification hereunder for any additional tax, interest or tax penalty
which may be imposed on any compensation payable to Indemnitee under the
Employment Agreement pursuant to the terms of either Section 409A of the U.S.
Internal Revenue Code of 1986 (“Section 409A”) or Section 4999 of the U.S.
Internal Revenue Code of 1986 (“Section 4999”);

it being understood and agreed, for avoidance of doubt, that the foregoing
limitations on the Employers’ obligations under this Section 7 to indemnify
and/or provide advancement of Expenses to Indemnitee shall in no event limit,
act as a restriction on or otherwise affect (x) any indemnification,
reimbursement or advancement of Expenses obligation of the Employers under the
Employment Agreement, including without limitation pursuant to the terms of
Section 15(b) thereof or (y) any obligations of the Employers to Indemnitee
pursuant to the terms of Section 5 of the Employment Agreement relating to
Section 4999 or Section 22 of the Employment Agreement relating to Section 409A.

Section 8. Advance of Expenses. The Employers shall advance all Expenses
actually incurred by or on behalf of Indemnitee in connection with any
Proceeding to which Indemnitee is, or is threatened to be, made a party or a
witness (for avoidance of doubt, without requiring a preliminary determination
of Indemnitee’s ultimate entitlement to indemnification hereunder), within ten
(10) days after the receipt by the Employers of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding and may be in the form of, in
the reasonable discretion of Indemnitee (but without duplication) (i) payment of
such Expenses directly to third parties on behalf of Indemnitee,
(ii) advancement to Indemnitee of funds in an amount sufficient to pay such
Expenses or (iii) reimbursement to Indemnitee for Indemnitee’s payment of such
expenses. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written affirmation by Indemnitee of Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Employers as authorized
by law and by this Agreement has been met and a written undertaking

 

- 5 -



--------------------------------------------------------------------------------

by or on behalf of Indemnitee, in substantially the form attached hereto as
Exhibit A or in such form as may be required under applicable law as in effect
at the time of the execution thereof, to reimburse the portion of any Expenses
advanced to Indemnitee relating to claims, issues or matters in the Proceeding
as to which it shall ultimately be established, by a final adjudication to which
there are no further rights of appeal, that the standard of conduct for
indemnification, as set forth in Section 4, has not been met and which have not
been successfully resolved as described in Section 6. To the extent that
Expenses advanced to Indemnitee do not relate to a specific claim, issue or
matter in the Proceeding, such Expenses shall be allocated on a reasonable and
proportionate basis. The undertaking required by this Section 8 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor.

Section 9. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under Section 4 of this Agreement, Indemnitee
shall submit to the Employers a written request, including such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The officer of the Employers receiving any such request from
Indemnitee shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 9(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall promptly be made (i) if a
Change of Control has occurred, by Independent Counsel in a written opinion to
the Board of Directors, a copy of which shall be delivered to Indemnitee, which
Independent Counsel shall be selected by Indemnitee and approved by the Board of
Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL, which approval
shall not be unreasonably withheld, conditioned or delayed; or (ii) if a Change
of Control has not occurred, (A) by the Board of Directors by a majority vote of
a quorum consisting of Disinterested Directors or, if such a quorum cannot be
obtained, then by a majority vote of a duly authorized committee of the Board of
Directors consisting solely of one or more Disinterested Directors or (B) if
Independent Counsel has been selected by the Board of Directors in accordance
with Section 2-418(e)(2)(ii) of the MGCL and approved by Indemnitee, which
approval shall not be unreasonably withheld, conditioned or delayed, by
Independent Counsel, in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee or (C) if so directed by a majority of
the members of the Board of Directors, by the stockholders of Reis other than
directors or officers who are parties to the Proceeding. If it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within ten (10) days after such determination. Indemnitee shall reasonably
cooperate with the Person or Persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such Person
or Persons upon reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (i) or clause (ii)(B) of this Section 9(b). Any
Expenses actually incurred by Indemnitee in so cooperating with the Person or
Persons making such determination shall be borne by the Employers (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Employers shall indemnify and hold Indemnitee harmless therefrom.

 

- 6 -



--------------------------------------------------------------------------------

(c) The Employers shall pay the fees and expenses of Independent Counsel, if one
is appointed.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Employers shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.

(e) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement, conviction, a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

(f) The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Employers or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other Person shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

Section 10. Remedies of Indemnitee.

(a) If (i) a determination is made pursuant to Section 9 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii) advance
of Expenses is not timely made pursuant to Section 8 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 9(b) of this Agreement within thirty (30) days after receipt by the
Employers of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Section 6 of this Agreement within ten (10) days after
receipt by the Employers of a written request therefor, or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication in an appropriate court located in the State of
Maryland or the State of New York, or in any other court of competent
jurisdiction, of his entitlement to such indemnification or advance of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within one hundred eighty
(180) days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 10(a); provided, however, that
the foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his rights under Section 6 of this Agreement. The Employers shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

(b) In any judicial proceeding or arbitration commenced pursuant to this
Section 10, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement, and the Employers
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be.

 

- 7 -



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 9(b) of this
Agreement that Indemnitee is entitled to indemnification, the Employers shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 10. Any Proceeding commenced by Indemnitee pursuant to
this Section 10 shall be de novo with respect to all determinations of fact and
law. The Employers shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Employers are bound by all of the
provisions of this Agreement.

(d) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Employers, and shall be indemnified by the Employers for, any
and all Expenses actually incurred by him in such judicial adjudication or
arbitration. If it shall be determined in such judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advance of Expenses sought, the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

(e) Interest shall be paid by the Employers to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Employers pay or
are obligated to pay for the period (i) commencing with either the tenth day
after the date on which the Employers were requested to advance Expenses in
accordance with Sections 8 or 9 of this Agreement or the 60th day after the date
on which the Employers were requested to make the determination of entitlement
to indemnification under Section 9(b) of this Agreement, as applicable, and
(ii) ending on the date such payment is made to Indemnitee by the Employers.

Section 11. Defense of the Underlying Proceeding.

(a) Indemnitee shall notify the Employers promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, notice,
request or other document relating to any Proceeding which may result in the
right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Employers’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Employers is thereby actually
prejudiced.

(b) Subject to the provisions of the last sentence of this Section 11(b) and of
Section 11(c) below, the Employers shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Employers shall notify Indemnitee of any such decision to
defend within fifteen (15) calendar days following

 

- 8 -



--------------------------------------------------------------------------------

receipt of notice of any such Proceeding under Section 11(a) above. The
Employers shall not, without the prior written consent of Indemnitee, which
shall not be unreasonably withheld or delayed, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee, (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee or (iii) would impose any Expense,
judgment, fine, penalty or limitation on Indemnitee. This Section 11(b) shall
not apply to a Proceeding brought by Indemnitee under Section 10 above.

(c) Notwithstanding the provisions of Section 11(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of reputable counsel,
that he may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of reputable
counsel, that an actual or apparent conflict of interest or potential conflict
of interest exists between Indemnitee and the Employers, or (iii) if the
Employers fail to assume the defense of such Proceeding in a timely manner,
Indemnitee shall be entitled to be represented by separate reputable legal
counsel of Indemnitee’s choice, at the expense of the Employers. In addition, if
the Employers fail to comply with any of their obligations under this Agreement
or in the event that the Employers or any other Person take any action to
declare this Agreement void or unenforceable, or institute any Proceeding to
deny or to recover from Indemnitee the benefits intended to be provided to
Indemnitee hereunder, Indemnitee shall have the right to retain counsel of
Indemnitee’s choice, at the expense of the Employers (subject to Section 10(d)),
to represent Indemnitee in connection with any such matter.

Section 12. Non-Exclusivity; Survival of Rights; Subrogation; Insurance.

(a) The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the charter or bylaws of the
Employers, any agreement or a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right or remedy shall be cumulative and in addition to
every other right or remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion of any right or remedy hereunder, or
otherwise, shall not prohibit the concurrent assertion or employment of any
other right or remedy.

(b) In the event of any payment under this Agreement, the Employers shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and take all action
reasonably necessary to secure such rights, including execution of such
documents as are reasonably necessary to enable the Employers to bring suit to
enforce such rights.

 

- 9 -



--------------------------------------------------------------------------------

Section 13. Insurance.

(a) The Employers will acquire and maintain directors and officers liability
insurance, on terms and conditions deemed appropriate by the Board of Directors,
with the advice of counsel (but in no event having a total policy amount of less
than $10,000,000), covering Indemnitee for any claim made against Indemnitee by
reason of his Corporate Status and covering the Employers for any
indemnification or advance of Expenses made by the Employers to Indemnitee for
any claims made against Indemnitee by reason of his Corporate Status. In the
event of a Change of Control, the Employers shall maintain in force any and all
directors and officers liability insurance policies that were maintained by the
Employers immediately prior to the Change of Control for a period of 7 years
after the Change of Control with the insurance carrier or carriers and through
the insurance broker in place at the time of the Change of Control; provided,
however, (i) if the carriers will not offer the same policy and an expiring
policy needs to be replaced, a policy substantially comparable in scope and
amount shall be obtained and (ii) if any replacement insurance carrier is
necessary to obtain a policy substantially comparable in scope and amount, such
insurance carrier shall have an AM Best rating that is the same or better than
the AM Best rating of the existing insurance carrier.

(b) Without in any way limiting any other obligation under this Agreement, the
Employers shall indemnify Indemnitee for any payment by Indemnitee arising out
of the amount of any deductible or retention and the amount of any excess of the
aggregate of all judgments, penalties, fines, settlements and Expenses actually
incurred by Indemnitee in connection with a Proceeding over the coverage of any
insurance referred to in clause (a) above. The purchase, establishment and
maintenance of any such insurance shall not in any way limit or affect the
rights or obligations of the Employers or Indemnitee under this Agreement except
as expressly provided herein, and the execution and delivery of this Agreement
by the Employers and the Indemnitee shall not in any way limit or affect the
rights or obligations of the Employers under any such insurance policies. If, at
the time the Employers receive notice from any source of a Proceeding to which
Indemnitee is a party or a participant (as a witness or otherwise) the Employers
have director and officer liability insurance in effect, the Employers shall
give prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.

(c) The Employers shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable or payable or reimbursable as Expenses
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

Section 14. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or may be, by
reason of his Corporate Status, a witness or otherwise asked to participate in
any Proceeding or is called upon to produce documents in connection with any
such Proceeding, whether instituted by the Employers or any other party, and to
which Indemnitee is not a party, he shall be advanced all Expenses and
indemnified against all Expenses actually incurred by him or on his behalf in
connection therewith within ten (10) days after the receipt by the Employers of
a statement or statements requesting any such advance or indemnification from
time to time, whether prior to or after final disposition of such Proceeding.

 

- 10 -



--------------------------------------------------------------------------------

Section 15. Contribution. If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any
reason, other than for failure to satisfy the standard of conduct set forth in
Section 4 or due to the provisions of Section 7, then, with respect to any
Proceeding in which either Employer is jointly liable with Indemnitee (or would
be if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Employers, in lieu or indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, penalties, and/or amounts paid or
to be paid in settlement, in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Employers hereby waive and
relinquish any right of contribution it may have at any time against Indemnitee.

Section 16. Duration of Agreement; Binding Effect.

(a) This Agreement shall continue until and terminate seven (7) years after the
date upon which Indemnitee ceases to be a director and employee of Reis and an
employee of LLC or otherwise engaged by both Employers or any of their
Affiliates; provided, that the rights of Indemnitee hereunder shall continue
until the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advance of Expenses hereunder
and of any proceeding commenced by Indemnitee pursuant to Section 10 of this
Agreement relating thereto.

(b) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Employers), shall continue as
to an Indemnitee who has ceased to be a director, trustee, officer, employee or
agent of the Employers or of any other Person which such person is or was
serving in any capacity at the written request of the Employers, and shall inure
to the benefit of Indemnitee and his spouse, assigns, heirs, devisees, executors
and administrators and other legal representatives.

(c) The Employers shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part of the business and/or assets of the Employers, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Employers would be required to perform if no such succession had
taken place and the Employers shall not permit any such succession to occur
until such written agreement has been executed and delivered. No such assumption
and agreement shall relieve the Employers of any of its obligations hereunder,
and this Agreement shall not otherwise be assignable by the Employers.

(d) The Employers and Indemnitee agree that a monetary remedy for breach of this
Agreement, at some later date, may be inadequate, impracticable and difficult of
proof, and further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.

 

- 11 -



--------------------------------------------------------------------------------

Indemnitee shall further be entitled to such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertakings in connection therewith. The Employers acknowledges that, in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court, and the Employers hereby waive any such requirement of such a bond or
undertaking.

Section 17. Obligations Joint and Several. Each of Reis and LLC acknowledges and
agrees that, whether or not specifically indicated as such in the various
provisions of this Agreement, the obligation to indemnify Indemnitee or to
advance or pay Expenses to Indemnitee hereunder, and each other obligation of
the Employers hereunder (including without limitation relating to contribution),
shall be joint and several obligations of each of Reis and LLC. Reis shall at
all times cause LLC to perform the terms of and fulfill its obligations under
this Agreement.

Section 18. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

Section 19. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

Section 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 21. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

Section 22. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a) If to Indemnitee, to: The address specified in the Employment Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(b) If to either Employer to:

Reis, Inc.

530 Fifth Avenue, 5th Floor

New York, NY 10036

Attention: General Counsel

Phone: 212-921-1122

Fax: 646-416-5911

or to such other address as may have been furnished to Indemnitee by the
Employers or to the Employers by Indemnitee, as the case may be.

Section 23. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

[SIGNATURE PAGE FOLLOWS]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

REIS, INC.   By:  

/s/ Lloyd Lynford

    Name:   Lloyd Lynford     Title:   President & CEO     Date:   June 13, 2013
REIS SERVICES, LLC   By:  

/s/ Lloyd Lynford

    Name:   Lloyd Lynford     Title:   CEO     Date:   June 13, 2013

INDEMNITEE

/s/ Jonathan Garfield

Jonathan Garfield Date:   June 13, 2013

 

- 14 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of [Company]

Re: Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement effective July 1, 2013 by and among Reis, Inc., a Maryland corporation
(“Reis”), Reis Services, LLC, a Maryland limited liability company (“LLC”; and,
Reis and LLC, collectively, the “Employers”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
Expenses in connection with [Description of Proceeding] (the “Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved as an officer or director of the Employers or
any Affiliate thereof, in any of the facts or events giving rise to the
Proceeding, I (1) acted in good faith and honestly, (2) did not receive any
improper personal benefit in money, property or services and (3) had no
reasonable cause to believe that any act or omission by me was unlawful.

In consideration of the advance of Expenses by the Employers for attorneys’ fees
and related Expenses incurred by me in connection with the Proceeding (the
“Advanced Expenses”), I hereby agree that if, in connection with the Proceeding,
it is established by a final adjudication to which there are no further rights
of appeal that (1) an act or omission by me was material to the matter giving
rise to the Proceeding and (a) was committed in bad faith or (b) was the result
of active and deliberate dishonesty or (2) I actually received an improper
personal benefit in money, property or services or (3) in the case of any
criminal proceeding, I had reasonable cause to believe that the act or omission
was unlawful and I am convicted of a felony, then I shall promptly reimburse the
portion of the Advanced Expenses relating to the claims, issues or matters in
the Proceeding as to which the foregoing findings have been established and
which have not been successfully resolved as described in Section 6 of the
Indemnification Agreement. To the extent that Advanced Expenses do not relate to
a specific claim, issue or matter in the Proceeding, I agree that such Expenses
shall be allocated on a reasonable and proportionate basis.

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
     day of             ,         .

 

A-1